[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Goodkind and O'Dea, Inc., moves for summary judgment in an action by the plaintiffs against several defendants based on strict liability for damages allegedly caused to the plaintiffs' property by blasting activity done in connection with the reconstruction of Route 6 in Hampton.
The documents and affidavit submitted along with this motion disclose that there is no genuine issue of fact concerning this defendant's lack of participation in the blasting activity which is the subject of the suit. Goodkind and O'Dea, Inc. provided engineering consulting services regarding the project, but never engaged in, supervised, nor hired others to engage in or supervise blasting activity. This defendant's contract with the State of Connecticut specifically excluded blasting operations from the defendant's duties.
The motion for summary judgment is granted. CT Page 1261
Sferrazza, J.